Title: From Thomas Jefferson to James Brown, 20 October 1795
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Monticello Oct. 20. 95.

Your favor of the 11th. has come duly to hand. Before it’s receipt I had carried the purchases of James river shares, for Mr. Short nearly to the extent intended, and had determined to go no further, as I learn that the company is aground and will not have funds to complete the canal, without raising a very large sum (£10, 000 it is said) either on the old shares or by selling new ones, which will lessen so much the value of the old. This circumstance has entirely decided me to purchase no more for Mr. Short, or I should with pleasure have accomodated you and served him at the same time in taking some of your shares, at a proper price.
Can you inform me what is his chance of having his money recovered from Dr. J. Griffin and in what state it is? I am with very great esteem Dear Sir Your friend & servt

Th: Jefferson

